     Case 2:19-cv-02143-KJM-CKD Document 7 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LOUIS E. BERSHELL, JR.,                          No. 2:19-cv-02143 KJM CKD (PS)

12                      Plaintiff,                    ORDER

13           v.
14   LOOMIS, GARDNER AND BRINKS
     ARMOURED, et al.,
15
                        Defendants.
16

17

18           On February 4, 2020, the magistrate judge filed a proposed order and findings and

19   recommendations, which were served on the parties and which contained notice that any

20   objections to the findings and recommendations were to be filed within fourteen days. No

21   objections were filed.

22           The court presumes that any findings of fact are correct. See Orand v. United States,

23   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

24   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

25   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

26   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

27   supported by the record and by the proper analysis.

28   /////
                                                      1
     Case 2:19-cv-02143-KJM-CKD Document 7 Filed 07/08/20 Page 2 of 2

 1          Although it appears from the file that plaintiff’s copy of the findings and
 2   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
 3   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
 4   of documents at the record address of the party is fully effective.
 5          Accordingly, IT IS ORDERED that:
 6          1. The Findings and Recommendations (ECF No. 6) are adopted;
 7          2. This action is dismissed pursuant to Federal Rule of Civil Procedure 41(b); and
 8          3. The Clerk of Court is directed to close this case.
 9   DATED: July 8, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
